  Case 3:19-cv-02074-G Document 54 Filed 02/26/20                Page 1 of 4 PageID 1580



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF        §
AMERICA,                             §
                                     §
    Plaintiff and Counter-Defendant, §
                                     §
and                                  §
                                     §
WAYNE LAPIERRE,                      §
                                     §
    Third-Party Defendant,           §
                                     §
v.                                   §                     Case No. 3:19-cv-02074-G
                                     §
ACKERMAN MCQUEEN, INC.,              §
                                     §
    Defendant and Counter-Plaintiff, §
                                     §
and                                  §
                                     §
MERCURY GROUP, INC., HENRY           §
MARTIN, WILLIAM WINKLER,             §
MELANIE MONTGOMERY, AND JESSE §
GREENBERG,                           §
                                     §
    Defendants.

 DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION
                   AND MOTION FOR SANCTIONS

       Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury Group”), Henry

Martin (“Martin”), William Winkler (“Winkler”), Melanie Montgomery (“Montgomery”), and

Jesse Greenberg (“Greenberg”) (collectively, “Defendants”), file the instant Motion to Compel

and Motion for Sanctions against Plaintiff the National Rifle Association of America (the “NRA”).

Accompanying this Motion is a Brief and Appendix In Support Thereof. In the Brief, Defendants

set forth multiple violations of FEDERAL RULE OF CIVIL PROCEDURE 34 committed by the NRA

and demonstrate the need to strike objections and compel the production of documents.


DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION
AND MOTION FOR SANCTIONS                                                                 PAGE 1
  Case 3:19-cv-02074-G Document 54 Filed 02/26/20                  Page 2 of 4 PageID 1581



       Also accompanying this Motion is a Motion for Leave to file certain exhibits under seal.

       WHEREFORE, for good cause shown in the submissions filed with the Court, the

Defendants request the following relief:

       1.      Overrule objections based on the Virginia Protective Order: RFPs 12, 13, 16, 17,
               27, 51, 55, 56, 57, 58, 67, 70, 71, 72, 85, 101;

       2.      Overrule relevance objections to RFPs 1-13, 18-19, 22-23, 28-31, 35-36, 39-40,
               42-44, 49, 51-54, 57-78, 81-84, 86, 88-91, 94, 97;

       3.      Overrule objections as to scope or burden for RFPs 11, 25, 33, 35-37, 41, 45-48,
               50, 51, 53, 54, 61-63, 77, 82, 86, 147, 148;

       4.      Compel the NRA to produce a privilege log for each of the responses for which
               Plaintiff asserts attorney-client, work product, or other privilege, to include the
               following information for each document:

               a.     The document’s date of creation;

               b.     The document’s author;

               c.     The document’s title or caption;

               d.     The addressee and each recipient;

               e.     The general purpose for creation of the document; and

               f.     The particular privilege relied upon, as set forth in Weatherly v. Pershing
                      LLC, No. 3:14-CV-366-N-BG, 2015 U.S. Dist. LEXIS 187422, at *9 (N.D.
                      Tex. Oct. 16, 2015).

       5.      Compel the NRA to amend its responses to affirmatively state whether any
               responsive material has been withheld pursuant to any objections;

       6.      Compel complete production of documents within 10 days of the date of this
               Court’s Order; and

       7.      Compel the NRA to produce within 15 days of the date of this Court’s Order a list
               of custodians and search terms used to conduct the review necessary to perform
               the production.




DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION
AND MOTION FOR SANCTIONS                                                                     PAGE 2
  Case 3:19-cv-02074-G Document 54 Filed 02/26/20              Page 3 of 4 PageID 1582



Dated: February 26, 2020.

                                         Respectfully submitted,

                                         /s/ G. Michael Gruber
                                         Jay J. Madrid, Esq.
                                         Texas Bar No. 12802000
                                         madrid.jay@dorsey.com
                                         G. Michael Gruber, Esq.
                                         Texas Bar No. 08555400
                                         gruber.mike@dorsey.com
                                         J. Brian Vanderwoude, Esq.
                                         Texas Bar No. 24047558
                                         vanderwoude.brian@dorsey.com
                                         Brian E. Mason, Esq.
                                         Texas Bar No. 24079906
                                         mason.brian@dorsey.com
                                         DORSEY & WHITNEY LLP
                                         300 Crescent Court, Suite 400
                                         Dallas, Texas 75201
                                         (214) 981-9900 Phone
                                         (214) 981-9901 Facsimile

                                         ATTORNEYS FOR DEFENDANTS
                                         ACKERMAN MCQUEEN, INC., MERCURY
                                         GROUP, INC., HENRY MARTIN, JESSE
                                         GREENBERG, WILLIAM WINKLER, AND
                                         MELANIE MONTGOMERY




DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION
AND MOTION FOR SANCTIONS                                                          PAGE 3
  Case 3:19-cv-02074-G Document 54 Filed 02/26/20                   Page 4 of 4 PageID 1583



                              CERTIFICATE OF CONFERENCE

        On February 3, 2020, numerous counsel for Defendants conferred with counsel for Plaintiff
regarding the deficiencies in Plaintiff’s document production, objections, and responses to
Defendants’ requests for production. Despite numerous promises to produce documents and
confer regarding the issues raised during the meet and confer conference, counsel for the NRA has
refused to produce additional documents or withdraw its objections, necessitating the filing of this
motion.


                                               /s/ G. Michael Gruber
                                               G. Michael Gruber, Esq.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2020, I filed the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
of Civil Procedure 5(b)(2).

                                               /s/ G. Michael Gruber
                                               G. Michael Gruber, Esq.




DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION
AND MOTION FOR SANCTIONS                                                                      PAGE 4
